Citation Nr: 0121471	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

Although the veteran initially advanced appeals on several 
claims, in a letter of July 2001 he stated that the only 
claim he wished to appeal was service cpnnection for a back 
disability.   As a result, all the veteran's claims other 
than service connection for a back disability have been 
withdrawn from appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A preliminary review of the claims file reveals that 
additional action is necessary prior to appellate 
disposition.  The veteran was afforded a VA spine examination 
in December 1995.  The veteran was diagnosed with very mild 
levoconvex scoliosis and Schmorl's nodes of the lower 
thoracic and upper lumbar spine.  First, no findings were 
made as to whether these disabilities were congenital 
defects.  As the Board may not make its own judgment as to 
whether any current back disabilities are in the nature of a 
congenital defect, an additional VA examination is necessary. 
See Colvin v. Derwinski, 1 Vet. App. 171 (1991)(the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises); See 
also Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5103A)(a medical examination will be 
provided when necessary to make a decision on a claim). 
Second, the examiner failed to give an opinion as to etiology 
of the diagnosed back disabilities. Thus, a VA examination is 
also necessary for a nexus opinion. Id. 

Third and finally, the examiner indicated that at the time of 
the veteran's December 1995 examination, no medical records 
were available for review except for three reports of 
radiographs and an ultrasound examination which the veteran 
had provided (note: the veteran was also examined for 
unrelated claims not currently on appeal). Since it is 
important "that each disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), the VA examination 
currently of record is inadequate for rating purposes.  
Copies of all pertinent records in the veteran's claims file 
or, in the alternative, the claims file, must be made 
available to the examiner for review.
 
In the instant case, it is also unclear from reading the 
March 1996 rating decision, the August 1998 Supplemental 
Statement of the Case, or the August 1998 rating decision, 
that the RO considered VA outpatient treatment records dated 
between February 1996 and June 1997.  Thus, upon 
readjudication of the veteran's claim, the RO is requested to 
review all the evidence of record, to include the 
aforementioned VA outpatient treatment records, before 
issuing any subsequent decisions.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for a back disability are 
associated with the claims folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA orthopedic 
examination. The examiner must thoroughly 
review the claims folder in conjunction 
with evaluating the veteran. The 
examination must be conducted taking into 
account the entire medical history.  The 
examiner should specifically respond to 
each of the following items:

a. State the diagnoses of all 
disabling conditions involving 
the veteran's back.

b. For each diagnosis stated in 
response to item (a), state a 
medical opinion as to the time of 
onset of the disorder.

c. For each diagnosed back disorder 
listed in response to item (a), 
state a medical opinion as to 
whether the diagnosed disorder is 
a congenital or developmental 
defect.  If yes, state whether 
there was an increase in the 
severity of disability resulting 
from the condition in service 
and, if so, whether any such 
increase in the severity of the 
disability was beyond the natural 
progress of the condition. 

d. For each diagnosed back disorder 
that is determined not to be a 
congenital or developmental 
defect, state a medical opinion 
as to whether it is at least 
likely as not that the diagnosed 
back disorder is the result of a 
disease or injury the veteran had 
in service. (In answering this 
question, the examiner should 
comment on all findings in the 
service medical records, private 
medical records and diagnoses 
contained in the December 1995 VA 
examination, specifically that of 
very mild levoconvex scoliosis).

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for entitlement to service 
connection for a back disability, to 
include a review of VA outpatient 
treatment records dated between February 
1996 and June 1997.  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




